NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


BONAFIDE PROPERTIES, LLC, as Trustee)
only, under the 2600 SE Ocean Blvd Unit )
P-12 Land Trust,                        )
                                        )
              Appellant,                )
                                        )
v.                                      )            Case No. 2D18-1703
                                        )
U.S. BANK NATIONAL ASSOCIATION, as )
Indenture Trustee for Homebanc Mortgage )
Trust 2005-5, Mortgage Backed Notes,    )
Series 2005-5; TERESA A. MUELLER;       )
UNKNOWN SPOUSE of Teresa A. Mueller; )
IVY LAKE ESTATES ASSOCIATION, INC.; )
SUNCOAST CROSSINGS MASTER               )
ASSOCIATION, INC.; and UNKNOWN          )
PERSON(S) IN POSSESSION OF THE          )
SUBJECT PROPERTY,                       )
                                        )
              Appellees.                )
                                        )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Ivan D. Ivanov of The Ivanov Law Firm,
P.A., Tampa, for Appellant.

Allison Morat of Pearson Bitman LLP,
Maitland; Allison Morat of Bitman O'Brien &
Morat, PLLC, Maitland (substituted as
counsel of record), for Appellee U.S. Bank
National Association.
No appearance for remaining Appellees.

PER CURIAM.


            Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.




                                         -2-